Cite as 2014 Ark. App. 148

                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                     No.CV-13-681

STEPHEN DAVID DAVENPORT                         Opinion Delivered   February 26, 2014

                              APPELLANT         APPEAL FROM THE SEBASTIAN
                                                COUNTY CIRCUIT COURT,
V.                                              GREENWOOD DISTRICT
                                                [NO. DR-07-88G]

KATHERINE ANN DAVENPORT                         HONORABLE JIM D. SPEARS,
USELTON                                         JUDGE

                                APPELLEE        REVERSED AND REMANDED



                          PHILLIP T. WHITEAKER, Judge


       This is the second appeal of a Sebastian County Circuit Court order denying Stephen

Davenport’s motion for civil contempt against his former wife, Katherine Ann Davenport

(Uselton), for violating the cohabitation prohibition in their divorce decree. In the first

appeal, we remanded the trial court’s denial of contempt for clarification. Davenport v.

Uselton, 2013 Ark. App. 344. On remand, the trial court once again found that Uselton’s

conduct was not contemptuous. We reverse the trial court’s decision declining to find

Uselton in civil contempt, and remand for a determination as to what, if any, sanctions

should be imposed.

       The parties were divorced in 2008. Davenport was granted full custody of the parties’

three minor children, C.D., K.D., and B.D., with Uselton receiving visitation. The divorce
                                  Cite as 2014 Ark. App. 148

decree provided, in part, that the parties “shall not have any overnight guests that they are

romantically involved with in the presence of their minor children.”

       The facts presented to and found by the trial court are not in dispute. The divorce

decree prohibits either party from having romantic overnight guests in the presence of the

minor children. Uselton is living with someone with whom she is romantically involved.

Uselton is “willfully” exercising her visitation with the minor children while her partner is

present overnight.1 These factual findings, as articulated by the trial court, establish a clear

violation of the express terms of the non-cohabitation clause. As such, it constitutes

contempt, and the trial court’s declination to find Uselton in contempt is clearly erroneous.

See Henderson v. Dudley, 264 Ark. 697, 710, 574 S.W.2d 658, 666 (1978) (“[T]he

disobedience of any valid judgment, order or decree of a court having jurisdiction to enter

it is such an interference with the administration of justice as to constitute contempt.”).

       In declining to find Uselton in contempt, the trial court articulated numerous reasons

for its refusal to do so.2 While those reasons may certainly be considered by the trial court

in fashioning an appropriate sanction, if any, to be imposed for the contemptuous behavior,3

       1
        In its order upon remand, the trial court expressly found that Uselton was “willfully
exercising visitation with the children” while her romantic partner was present overnight.
       2
        We acknowledge Uselton’s claim that enforcement of the non-cohabitation provision
by the trial court would violate her constitutional rights of due process and equal protection
of the law. However, Uselton never obtained a ruling on the constitutionality of the
provision. The failure to obtain a ruling on an issue, even a constitutional one, precludes our
review on appeal. Meador v. Total Compliance Consultants, Inc., 2013 Ark. 22, ___ S.W.3d ___.

       3
        As noted in our previous opinion, the trial court may, in its wide discretion, choose
to assign much, little, or no punishment at all for a contempt citation. See Johnson v. Arledge,

                                               2
                                 Cite as 2014 Ark. App. 148

those reasons do not change the underlying determination that Uselton’s conduct, as found

by the court, was a willful violation of its prior order and constituted contempt. Because the

trial court erred in declining to hold Uselton in contempt, we reverse and remand for a

determination of what, if any, sanction should be imposed on Uselton for her civil contempt.

       Reversed and remanded.

       HARRISON and WOOD, JJ., agree.

       Kevin L. Hickey, for appellant.

       Huffman Butler, PLLC, by: Bryan R. Huffman; and Bugeja Law Firm, by: Joshua W.

Bugeja, for appellee.




258 Ark. 608, 527 S.W.2d 917 (1975).

                                              3